Citation Nr: 1130139	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO in May 2011.  The transcript of that hearing has been reviewed and associated with the claims file.  


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether there is a causal relationship between the Veteran's service-connected depression with PTSD symptoms and his sleep apnea.


CONCLUSION OF LAW

Resolving all reasonable doubt, the Veteran's sleep apnea is aggravated by his service-connected depression with PTSD symptoms.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  The VCAA applies in the instant case.  However, the Board's grant of service connection for sleep apnea herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The Veteran maintains that service connection for sleep apnea is warranted because the disorder began during service.  At a VA examination in October 2010, the Veteran reported the onset of sleep apnea in 1987 and described its initial manifestations as loud snoring and episodes of apnea.  He also experienced daytime sleepiness and fatigue which interfered with daytime duties.  In addition, the Veteran has asserted that his sleep apnea is secondary to his service-connected depression with PTSD symptoms.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310 (2010).  When aggravation of a veteran's non-service connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  However, based upon the facts in this case, the regulatory change does not adversely impact the outcome of the appeal.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Here, service treatment records (STRs) show that, on the 1982 entrance examination report of medical history, the Veteran specifically denied ear, nose, or throat trouble or frequent trouble sleeping.  The corresponding report of medical examination was also negative for any findings suggestive of sleep apnea.  The remainder of the STRs, including a September 1998 reenlistment examination report, show that the Veteran made no specific complaints of fatigue, excessive daytime sleepiness, or other indicia of sleep apnea, and none are documented.  On his 2004 retirement examination report of medical history, he denied ear, nose, or throat trouble.  Although he did indicate frequent trouble sleeping, this problem was attributed to difficulty sleeping secondary to pain.

The post-service evidentiary record in this case shows that the first diagnosis of sleep apnea was in September 2007, 3 years after the Veteran's discharge from service.  

The Veteran underwent a VA examination in October 2010, to determine the nature and extent of his sleep apnea and to obtain an opinion as to its etiology.  The examiner reviewed the claims file in its entirety, and took a detailed history of the Veteran's in-service and post-service symptoms.  The examiner also referred to a November 2007 sleep consultation report.  At that time, the Veteran had been referred for excessive daytime sleepiness and falling asleep at work.  He reported that for the past four years he would wake himself up from sleep because of snoring.  The clinical impression was obstructive sleep apnea.  In a January 2011 addendum to that report, the examiner concluded the Veteran's obstructive sleep apnea was not caused by, or related to, his service-connected depression with PTSD symptoms.  The examiner explained that "there was no relationship between the Veteran's obstructive sleep apnea . . . and his depression with PTSD symptoms, except that both could case disruptive sleep and daytime sleepiness or fatigue.  While the examiner further concluded that one condition does not cause the other, the examiner also noted that the Veteran's "depression with PTSD symptoms does cause 'obstruction' of the upper airways resulting in apneic[sic] episodes."  

In light of the evidence, the Board finds that service connection for sleep apnea is warranted.  While there is no competent medical evidence that the Veteran's sleep apnea is related to his active service, the 2010 VA examiner concluded that the Veteran's depression with PTSD symptoms causes "obstruction" of his upper airways resulting in apenic episodes; disruptive sleep; and daytime sleepiness/fatigue.  These statements reflect some causal link between the Veteran's sleep apnea and his service-connected psychiatric disorder.  

In determining whether service connection is warranted for disease or disability, VA must settle on whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While the medical opinion of record does not specifically state that the Veteran's service-connected psychiatric disorder aggravated his sleep apnea, the examiner did express his belief that the service-connected psychiatric disability does somewhat adversely affect the Veteran's sleep apnea.  To this extent, therefore, the Board finds that the 2010 VA examiner's opinion provides competent and credible evidence of aggravation of the Veteran's sleep apnea by his service-connected depression with PTSD symptoms.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  See also Evans v. West, 12 Vet. App. 22, 26 (1998).  The Board resolves the benefit of the doubt in the Veteran's favor and finds that the requirements for secondary service connection are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea, secondary to service-connected depression with PTSD symptoms, is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


